John Lincoln Carder was a 16-year-old boy when arrested and placed in detention at the county jail at 2:30 a. m. on Tuesday, April 7, 1964.
At 7.00 a. m. his father was permitted to give him a shot for his diabetic condition.
At about 8:00 a. m. Mr. Lantz, an attorney, but not his attorney, was permitted to talk to him. Mr. Lantz became attorney for the administrator of the decedent's estate.
At about 8:00 a. m. Dick Byrd, for whom John Carder had worked part time after school hours at the bowling alley, talked to him.
At 9:00 a. m. he was taken into the back room, the interrogation room of the Fairfield County Jail. At this time an interrogation began which lasted three or possibly four hours. Those making inquiry were the prosecuting attorney, two men from the Bureau of Criminal Investigation at London, Ohio, a city patrolman, a juvenile probation officer, a deputy sheriff, Dick Byrd, and the sheriff, against all of whom John Carder was alone.
At first he volunteered a story which did not involve him in the murder of Vanetta Brucker.
At about this time his parents with an attorney they had hired to represent John arrived at the jail. They were refused admission to see John and what happened from this point on can best be illustrated by quoting testimony of those who took part in the inquisition.
The juvenile probation officer testified as follows:
"Q. Are we to understand that you just told him what happened and he went ahead and told the story? A. Pretty much that way. He told us two different stories, but we told him we didn't believe the first one, and then he told us the second one.
"Q. Did this questioning require repeated questioning for details or did all this information come out voluntarily? A. No, there was repeated questioning.
"Q. In other words you would contradict him when things didn't match up with what you thought were the facts? A. That is right.
"Q. And you'd say: `Now John, this couldn't be true because *Page 391 
of this or that?' A. We confronted him with a lot of physicial evidence that we had obtained already to show him that we didn't believe part of the story that he had told us.
"Q. Are we to understand that you didn't get aggravated and maybe raise your voice a little, and maybe get a little red in the face when you thought for sure he wasn't telling you what the facts were? A. I wouldn't say anybody there wasn't aggravated a little bit at some time. When a vicious murder is committed law enforcement officials do get aggravated.
"Q. They do? A. Yes, they do.
"Q. Do you recall if at any time while you were at the jail questioning the defendant that morning, it became known to you or to any of the persons in the room questioning the defendant, that I, his attorney, and his mother and his father were asking to see him? A. Yes, you were.
"Q. And do you know about when you found out that we were trying to see him? A. No, I don't recall exactly when I found that out. It was sometime during the morning.
"Q. It was rather early in the morning wasn't it, Bill? A. I expect. Sometime after the questioning had started, I believe.
"Q. But long before it finished? A. Yes, sir.
"Q. And would you say whether you know as a matter of fact, that the persons who were questioning the defendant insisted that they would finish their questioning and then, we could see the defendant? A. I expect that is right.
"Q. In other words, you intended then to finish your questioning and then you would permit his parents and his attorney to see him? A. John didn't want to see his parents to begin with.
"Q. I believe you told me the other day that during the time that you were questioning the defendant that morning, you were aware of the fact that his mother and father and attorney were waiting to talk to him, but that you intended to finish your questioning before you permitted them to talk to him. Did you tell me that or not? A. Yes, sir, I did. That was on the advice of the prosecuting attorney."
The patrolman testified: *Page 392 
"Q. Was there someone pushing you? A. Yes, Mr. Jackson (attorney Jackson) was out in the hall and I wanted to talk to this man as much as I could to find out what connection he had with this murder.
"Q. Well I believe that. A. And I am sure after you get ahold of him, I am not going to talk to him hardly at all."
At his trial John denied killing Vanetta Brucker. He testified that after seeing another man run he went into the room and found Vanetta Brucker dead; that he picked her up and also took her rings and some money. In the morning he had told Dick Byrd where he had put his clothes and Dick Byrd told the officers as soon as he came downstairs.
At the trial Patrolman Zollars testified in regard to the inquisition on the morning of the 7th as follows:
"A. What I recall is that Mr. Byrd told him, and in about these words: `You know, John, I told you I wouldn't tell these people.' I don't know exactly what he was referring to, but he said this, and he said: `You know they are going to find out anyway. There are a lot of things have happened, and they have got a lot of evidence that you did this thing, and why don't you tell us the truth or why don't you tell us about it?'"
In regard to John's condition the probation officer testified:
"Q. Did you notice anything about the defendant while you were there, that gave you the impression that there was anything abnormal about him, or that he was acting abnormally in any way? A. No, only the fact that he had cried, and he had cried about this thing, and he was snotted at the nose a little bit, but that was all that I seen, which I don't think was out of the ordinary under the circumstances."
At lunch time, lunch was not provided for John by the officials. After twelve his father went out and bought a lunch which was given to John but his father was not permitted to take it to him and the questioning continued.
During all this time, being after 9:00 a. m. on a Tuesday, the Juvenile Court which was nearby was open, but John was not taken before the Juvenile Court until four days later and there is no evidence that the juvenile judge was advised.
There is testimony that John did not want to see his folks or an attorney and that he was told he did not have to answer. There is no testimony that he was ever advised that what he *Page 393 
would say might be used against him. From the evidence I cannot find that he knew before the inquisition was over that his attorney and parents had been waiting outside and wanting to see him; rather, it appears that he was advised only at the close of the inquisition, of the fact that his parents and attorney had been waiting to see him.
Patrolman Zollars testified:
"A. Because, during the questioning, we asked him if he wanted to talk to his mother and father or his attorney and he said, no, that he didn't. He didn't want to see them. He asked: Did he have to see them, and we told him: No, he didn't have to see them, and he asked then: Did he have to go home, and we said: No, he did not have to, and we continued questioning him, and then, later, I asked him again: `Do you want to see them? They are out there waiting, and they want to see you and Mr. Jackson wants to see you.'"
This had to be at the close of the inquisition for John answered at that time: "Well, I can't tell them. Will you tell them easy for me." It was then that his attorney and his mother and father were brought in.
John testified as follows:
"Q. Mr. Carder, you were not forced to tell these authorities anything, were you? A. If I was to answer that under my opinion you mean?
"Q. Yes. A. Yes, I would say I was.
"Q. And in what respect were you forced? A. In respect what you said. I did tell them the first story, and I was so confused when I told that, to my knowledge, and they didn't believe that, and they told me things that I guess did happen that night, that I never knew before, and they told me different things and kept going over it and over it, and when I'd state something they'd say: `Well that isn't true, wasn't it more likely this?' And then I'd state that to agree with them, and this would under my opinion, through all the pressure be what I would call forced. I would say it was forced. Yes, I would.
"Q. Would you say you were forced? A. To my opinion, yes, sir.
"Q. What complaints do you have about the treatment you received? A. In the room where they were questioning me?
"Q. That is right. A. Only when one got finished, the other *Page 394 
would start in, and when he got finished the other one would start in, and I was so mixed up after talking to them I didn't know what I was doing.
"Q. You didn't know what you were doing? A. Not to my knowledge, no."
"Q. Weren't you told by myself, as prosecuting attorney, that you didn't need to tell us unless you wished to? Weren't you told that? A. I would say, no, to what I remember. I do not remember those statements. They could have been made but I would say no."
Section 2151.01, Revised Code, provides in part:
"(1) `Child' includes any child under eighteen years of age."
Section 2151.25, Revised Code, provides:
"When a child is arrested under any charge, complaint, affidavit or indictment, whether for a felony or a misdemeanor, such child shall be taken directly before the Juvenile Court. * * *"
Section 2151.31, Revised Code, provides:
"Whenever any officer takes a child into custody * * * such child shall be placed in the custody of a probation officer * * * or taken immediately to the court or to the place of detention designated by the court * * *. In every such case the officer taking such child into custody shall immediately report the fact to the court and the case shall proceed as provided in Sections2151.01 to 2151.54, inclusive, of the Revised Code."
The proceeding undertaken by the officers as herein set forth was a far cry from anything permitted as provided for in these sections.
Article I, Section 10 of the Constitution of Ohio provides:
"No person shall be compelled, in any criminal case, to be a witness against himself."
The Fifth Amendment of the Constitution of the United States provides:
"* * * nor shall [any person] be compelled in any criminal case, to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law."
The Sixth Amendment to the Constitution of the United States provides that the accused shall have the right "to have the assistance of counsel for his defense." *Page 395 
The Fourteenth Amendment to the Constitution of the United States provides:
"* * * No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law."
In the case of State v. Stewart, 176 Ohio St. 156, the Supreme Court of Ohio held:
"A person who is less than 18 years old is not legally incapable of making a voluntary confession."
In that case Stewart testified himself that he had confessed voluntarily. Stewart's testimony was:
"And so we talked for a while and they asked me if at that time I would care to give a formal statement. And I said, `Yes, I would,' because I wanted to get this over with. I wanted to be all through, I didn't want to have anything — I wanted to get it off my chest for good.
"And so we had a conversation before they took the statement, it was mostly between Mr. Pappas and myself. He told me that I didn't have to give this. He said `It will be of your own free will.' But I did want to give it then. I did, like I said before, want to get it off my chest."
It is not difficult to distinguish why the foregoing statement of Stewart was voluntary and the statement of John Carder in the instant case was not. The distinction is obvious. The instant case compares more nearly with the case of Haley v.Ohio, 332 U.S. 596. Also see Escobedo v. Illinois,378 U.S. 478, in which accused was an adult.
In the instant case during the inquisition John Carder had become the accused and the purpose was to get him to confess his guilt despite his constitutional right not to do so.
During trial he need not take the witness stand, but if he does, it is in open court where he has counsel and where his parents and the public are privileged to be present to know of the manner in which he is treated and inquired of.
This is not a case of statements voluntarily made by Carder as were those in the case of Stewart. Rather, this is a case of statements obtained from a child by cross-examination in a secret inquisition from which his parents and attorney were barred; and of which the Juvenile Court had not been advised, *Page 396 
although the officers were aware of his age and it was at a time when the Juvenile Court was open and nearby.
As a result of this secret inquisition six or seven officers who heard his answers, which he had not been advised could be used against him, and which were given under circumstances in which a 16 year old boy would not have been aware of his rights, took the witness stand in turn to re-iterate over and over to the jury what had been said, until the record discloses the extent to which his conviction became dependent upon what had occurred at the secret inquisition.
The syllabus written with the majority opinion states that confessions or admissions are admissible in evidence "(4) where there is no showing that the confession was obtained by inquisitorial processes." I think the syllabus states good law, but I cannot see how the facts of this case can possibly be found to come within its provisions.
In the case of Gallegos v. Colorado, 370 U.S. 49,8 L. Ed. 325, 82 S. Ct. 1209, headnotes appearing in 82 S. Ct. read:
"1. Due process condemns obtaining of confession by secret inquisitorial processes, such as are conducive to use of physical or psychological pressures, since due process both requires procedural safeguards and condemns compulsion.
"2. Forfeiture of lives, liberty or property of people accused of crime can only follow if procedural safeguards of due process have been obeyed."
In its opinion the court said that we must look at the totality of circumstances.
Without consultation with his parents or his attorney, or without being taken before Juvenile Court as provided for by statute for protection of his rights, it is my finding that John Carder, age 16, while being faced with a battery of law enforcement officers, was not able to know, let alone assert, such constitutional rights as he had.
Further, for a minor to make a voluntary statement is one thing, but to deprive him of his rights as a juvenile and to proceed in a manner which the juvenile statutes have been enacted to prohibit, especially at 9:00 a. m. on a Tuesday when the court is close at hand and open, cannot, in my opinion, be held to have afforded to John Carder due process of law.
Section 2151.35, Revised Code, also provides that any evidence *Page 397 
given in the Juvenile Court shall not be admissible as evidence against the child in any other case or proceeding in any other court. I fail to see how an exception to the statute can be made as to evidence obtained by a juvenile probation officer at a secret inquisition held in violation of the provisions of the juvenile code. If evidence obtained at a sanctioned hearing is not admissible, how can that obtained at an unsanctioned hearing be held admissible.
It is my finding that the second story told by John Carder at the secret inquisition while his parents and attorney were denied the right to speak to him and without the Juvenile Court being advised was obtained in violation of his constitutional rights and under such circumstances that it cannot be found to have been voluntary, as a matter of law. It was the only story in which he made any admission of the murder of Vanetta Brucker, which at the trial he denied, and it may have materially influenced the jury in arriving at a verdict. The admission of this second story and of that testimony thereafter founded upon it was error prejudicial to the defendant, which prevented him from having a fair trial and deprived him of his constitutional rights.
It is important that whoever murdered Vanetta Brucker be convicted. Whether John Carder was innocent or guilty I have not determined. Under government by law John Carder and all others alike are entitled to equal rights of due process. Under our laws as established by the Constitution of the United States, of the state of Ohio and the statutes of Ohio relating to proceedings against juveniles, we cannot condone what happened at the inquisition of John Carder either as applicable to him or as it would likewise, if applicable to him, be applicable to any other 16-year-old child under similar circumstances.
For the reasons herein stated the judgment and sentence entered upon the jury verdict ought to be reversed and this case should be remanded to the Common Pleas Court for a new trial and further proceedings according to law. *Page 398